Citation Nr: 1822049	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  15-10 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left knee osteoarthritis. 

2.  Entitlement to service connection for right knee osteoarthritis. 

3.  Entitlement to service connection for cervical spondylosis. 

4.  Entitlement to service connection for the residuals of a traumatic brain injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and J.R.

ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to July 1956. 
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and July 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Board has rephrased the claim of entitlement to service connection for residuals of a TBI as reflected on the title page to better reflect the evidence of record.

In June 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board sought a Veterans Health Administration (VHA) expert opinion in November 2017 and received a response in December 2017.

The Veteran's claim of entitlement to service connection for vertigo due to an in-service head injury was initially denied in a June 2011 rating decision.  The RO notified the Veteran of the denial in a July 2011 letter, but the Veteran did not appeal the decision and did not submit relevant evidence within one year of the decision.  Therefore, the claim became final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017).  Since the June 2011 denial, new and material evidence in the form of VA treatment records, lay statements, and testimony at a videoconference hearing has been associated with the claims file.  Thus, the claim for service connection for vertigo is reopened, and the Board will proceed with an adjudication of the underlying service connection claim on the merits.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see Shade v. Shinseki, 24 Vet. App. 110, 122 (2010).
 This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran has current diagnoses of degenerative arthritis of both knees and spondylosis at multiple levels of the cervical spine medical.  See March 2012 reports of VA joint and spinal examinations. 

2.  The Veteran's current bilateral knee and cervical spine disabilities had their clinical onset many years after his separation from service and are unrelated to any incident therein, including the documented in-service parachute accident.

3.  The Veteran's reported vertigo is not a residual of an in-service head injury.   
  

CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for left knee osteoarthritis have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 

2.  The requirements for establishing service connection for right knee osteoarthritis have not been met.  38 U.S.C. §§ 1101, 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.

3.  The requirements for establishing service connection for cervical spondylosis have not been met.  38 U.S.C. §§ 1101, 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.

4.  The requirements for establishing service connection for residuals of a TBI, including vertigo, have not been met.  38 U.S.C. §§ 1101, 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he has current bilateral knee disabilities, a low back disability, and vertigo as a result of injuries sustained in a specific parachute accident in service.  Alternatively, the Veteran asserts that his disabilities are the cumulative result of the many parachute jumps he completed in service.  His claims will be evaluated in turn.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Establishing service connection generally requires competent evidence of: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R.  § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).

Additionally, arthritis is classified as a "chronic disease" under 38 C.F.R.  § 3.309(a).  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the appellant's separation from service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir.  2013).

In making all determinations, the Board must fully consider the lay assertions of record.  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

I.  Cervical Spine and Knee Conditions

As was noted in the foregoing findings of fact, the medical evidence establishes that the Veteran has been diagnosed with left and right knee osteoarthritis and cervical spondylosis.  The Board finds that the evidence relevant to the question of whether his conditions are at least as likely as not due to his military service is against his claims.  Accordingly, service connection for neck, left knee, right knee conditions may not be granted.

The Board turns to the evidence addressing whether the Veteran's neck, left knee or right knee condition are at least as likely as not the result of any incident in service.  

The  Veteran  was  afforded  a  VA  examination  in  March  2012  for  both  his bilateral knee conditions well as his cervical spine condition.  In regards to the bilateral knee condition, the examiner recorded diagnoses of osteoarthritis of the right and left knee.  The examiner found that the "degenerative osteoarthritis of both knees [were] consistent with normal evolutionary changes of aging."  He concluded  that  "it  is  less  likely  as  not . . . that  the  bilateral  knee  condition  is related to or caused by the chronic lumbosacral strain that occurred while he was working as a Paratrooper during his military service."

In regards to the cervical spine, the March 2012 VA examiner recorded a diagnosis  of  spondylosis  at  multiple  levels,  most  pronounced at  the  C6-C7 and C5-C6  levels.  The examiner opined that the cervical spine condition was less likely than not incurred in or caused by the claimed in-service injury or event.  For support, the examiner noted that the record contains "no evidence that this man ever  complained  of  such  injury  as  claimed  and he  was  never  seen  for  any complaint related to his neck."  Further, the examiner stated that "[t]his man has definitive  evidence  of  multiple degenerative joint  disease  which  was  present  at the  age  of  22 . . . ."  Relying  on  the  March  1956  service  treatment  records,  he found  that  the  Veteran  was  "pre  disposed  to  have  this  condition"  and  his "spondylosis of neck, lower back and degenerative osteoarthritis of both knees is, more likely than not, due to his inherent pre disposition to develop degenerative joint disease of multiple joints . . . ."  

The December 2017 VHA medical specialist opined that "[i]t is less likely that the patient's current knee and cervical spine condition had their onset or are etiologically related to the Veteran's active duty service."  Instead, the examiner found that the "left knee, right knee, and cervical spine can be etiologically explained in their entirety by age appropriate degradation."  The examiner noted that cervical spondylosis can be seen in 85 percent of patients over 60 years.  "These findings at the patient's age of 83 (in 2015) can certainly be attributed to age alone."  In regards to the left and right knee condition, the examiner stated that it is unlikely that there was a clinically significant injury to the knees from the military training because his service treatment records do not document any knee injuries.  Moreover, the examiner noted that "[i]f the Veteran under-reported his knee pain, if there were an injury when he was 23 years old, it would be less likely that he would not have MILD radiographic degenerative changes in the left and right knee in 2012."  

In addition, the VHA examiner addressed the issue whether it at least as likely as not that his current conditions had their clinical onset within one year of his separation from service in July 1956.  The December VHA examiner opined that it "is less likely that his current left and right knee and cervical spine problems had an onset within one year of his time in service.  The amount of degenerative changes reported in the left and right knee and cervical spine are age-appropriate rather than advanced for his age."  The examiner explained that the if left knee, right knee, or spinal degeneration began when the Veteran was 24 he would have experienced symptoms earlier.  

The Board acknowledges the Veteran's assertions that his current conditions are related to active duty service, to include his reported parachute injury.  Although the Board does not question the sincerity of the Veteran's belief, his opinion on that matter is not probative evidence.  Although the Veteran is competent to report his in-service symptoms, he has not shown that he has specialized training sufficient to render etiological opinions.  Thus, the Veteran's opinions as to the underlying causes of his in-service symptoms and the etiology of his current left knee, right knee, or cervical spine conditions, both of which require medical expertise and testing to determine, are not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

The Board finds the December 2017 VHA reports to be highly probative evidence.  Each opinion provided a thorough review of the Veteran's medical treatment records, addressed the Veteran's reports, and provided competent evidence.  In short, the preponderance of the probative evidence does not support a finding that the Veteran's left and right knee and cervical spine conditions are related to service.  As such the claim for service connection must be denied.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

II.  Traumatic Head Injury with Residuals of Vertigo 

The Veteran believes that his current vertigo is related to a head injury he sustained in service.  In June 2010 correspondence, he described how he "slightly dented [his] steel helmet" following a parachute accident.  In addition, the Veteran testified at the June 2017 videoconference hearing that he hit his head on rocks and became unconscious.  In addition, the Veteran's spouse testified that the Veteran has complained of vertigo "as far back as she can recall." 

Despite that the Veteran's helmet was dented in the described parachute accident, seemingly suggesting that it was a high-energy severe incident, the December 2017 VHA medical specialist found that it was more likely than not that the severity of the incident was mild to moderate.  For support, the examiner referenced the US Army repair manual, which indicated that dents could be ignored unless the dents interfered with the helmet liner.  The examiner reasoned that this advice suggested that helmet dents were common.  Further research suggested that the crown of the helmet was the area where most dents commonly occurred, as it was the thinnest portion of the helmet.  The VHA examiner also noted that recreational collectors are able to repair dents by gently shaking a "shot put" in the helmet.  Allan H., A Recent M1 Discovery & A Repair Question, U.S. Militaria Forum, (Feb. 14, 2007, 6:40 AM), http://www.usmilitariaforum.com/forums/index.php?/topic/2850-a-recent-m1-discovery-a-repair-question.  Ultimately, the examiner concluded that because helmet dents were common, could be repaired with mild gentle impacts among collectors, and the Veteran did not report any neck or head complaints at the time of the injury, it was unlikely that there was any correlation between the parachute incident and his current conditions.

The Board acknowledges that the Veteran and his spouse are competent to report symptoms of dizziness as a layperson.  See Layno v. Brown, 6 Vet. App. 465, 470   (1994).  But, the Veteran and his spouse have not displayed that they possesses medical knowledge and training analogous to that of a medical professional.  Accordingly, they are not competent to provide an opinion as to the etiology of his left leg radiculopathy.  See e.g., Jandreau, 492 F.3d at 1377.  Thus, the Veteran and his spouse's opinions as to the underlying causes of his in-service symptoms and the etiology of his current dizziness, both of which require medical expertise and testing to determine, are not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

The Board finds that the December 2017 VHA to be highly probative due to the examiner's thoroughness, clear explanation, supporting rationale, and citations to secondary sources.  See Jones v. Shinseki, 23 Vet. App. at 390; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-03 (2008) (applying the Federal Rules of Evidence to find that the probative value of a medical opinion is dependent upon whether the opining clinician was fully informed of the pertinent factual premises, i.e., history, of the case).  

In short, none of the medical evidence supports the Veteran's claim of entitlement to service connection for residuals of a traumatic brain injury.  Because there is no evidence that the Veteran's vertigo is a residual or a symptom of the reported head injury, the Board finds that the preponderance of the evidence is against granting service connection.  See 38 C.F.R. § 3.303(a). The benefit of the doubt doctrine is not applicable in this case as there is no doubt to be resolved.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for left knee osteoarthritis is denied. 

Service connection for right knee osteoarthritis is denied. 

Service connection for cervical spondylosis is denied. 

Service connection for vertigo, claimed as a residual of a head injury, is denied.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


